                Dan D. Kohane
              ddk@hurwitzfine.com

                                                                May 27, 2021

             VIA ECF
                                                                        The Clerk of Court is respectfully directed to remove terminated-
             Hon. Ronnie Abrams                                         party Pancare Pharmacy from the docket in this case.
             United States District Judge                               SO ORDERED.
             United States District Court
             Southern District of New York
             Daniel Patrick Moynihan
             United States Courthouse                                   ______________________
             500 Pearl Street                                           Ronnie Abrams, U.S.D.J.
             New York, NY 10007-1312                                    May 28, 2021

                            RE:       Falls Lake National Insurance Company, et al
                                      Case No. 1:21-cv-01403-RA

             Dear Judge Abrams:

                    Our office represents Pancare Pharmacy, Inc. in the above-referenced litigation. On April
             28, 2021, a stipulation discontinuing this lawsuit against Pancare Pharmacy, Inc. was filed with
             the Court (Document #34).

                    Please accept this letter motion as a formal request to remove the undersigned from the
             case docket and terminated from receiving future notifications in this matter.

                    Thank you for your consideration.

                                                                    Very truly yours,

                                                                    HURWITZ & FINE, P.C.




                                                                    Dan D. Kohane
             DDK:krk

 HEADQUARTERS: 1300 LIBERTY BUILDING, BUFFALO, NEW YORK 14202   P: 716-849-8900  F: 716-855-0874  WWW.HURWITZFINE.COM
OFFICES IN       BUFFALO, NEW YORK    ALBANY, NEW YORK  ALBION, NEW YORK  AMHERST, NEW YORK  MELVILLE, NEW YORK
         NIAGARA FALLS, NEW YORK       PALM BEACH GARDENS, FLORIDA  TORONTO, ONTARIO  FAX/E-MAIL NOT FOR SERVICE
